711 F.2d 35
John Russell WEBSTER, et al., Plaintiffs-Appellees Cross-Appellants,v.The CITY OF HOUSTON, Defendant-Appellant Cross-Appellee.
No. 81-2007.
United States Court of Appeals,Fifth Circuit.
July 12, 1983.

David L. Crawford, Legal Dept., James K. Gardner, Timothy James, Houston, Tex., for defendant-appellant cross-appellee.
Harvill & Hardy, G.P. Hardy, III, Houston, Tex., K. Michael Mayes, Conroe, Tex., for plaintiffs-appellees cross-appellants.
Appeals from the United States District Court for the Southern District of Texas;  George E. Cire, Judge.
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion October 28, 1982, 5 Cir., 1982, 689 F.2d 1220)
Before CLARK, Chief Judge, BROWN, GOLDBERG, GEE, RUBIN, REAVLEY, POLITZ, RANDALL, TATE, JOHNSON, WILLIAMS, GARWOOD, JOLLY, and HIGGINBOTHAM, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.   The Clerk will specify a briefing schedule for the filing of supplemental briefs.